Citation Nr: 9921341	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-29 117	)	DATE
	)                               
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel






INTRODUCTION

The veteran had active service from September 1942 to November 
1945.  The veteran died in November 1960.

This appeal arises from a July 1997 administrative decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied the appellant's claim of entitlement to recognition 
as the surviving spouse of the veteran.


FINDING OF FACT

The evidence does not show that the claimant continuously 
cohabited with the veteran from the date of their marriage to the 
date of his death, or that the separation was due to the 
veteran's fault without the fault of the appellant.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran. 38 U.S.C.A. § 101(3), 103, 5107, 7104(c) 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.52, 3.53 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA is not obliged to determine whether a claim for 
spousal benefits is well grounded until the veteran or the spouse 
seeking benefits first submits preponderating evidence to show 
that he or she is a claimant under the law.  Dedicatoria v. 
Brown, 8 Vet. App. 441, 443 (1995) (citing Brillo v. Brown, 7 
Vet. App. 102, 105 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991)).

As in any case, the threshold question that must be resolved with 
regard to a claim of entitlement to VA benefits is whether the 
appellant has established basic eligibility.  In this regard, it 
is initially noted that one claiming entitlement as the spouse of 
a veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the appropriate 
jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
A claimed surviving spouse who fails to submit appropriate 
evidence never attains the status of claimant and if the 
appropriate evidence is not submitted, the claim fails due to the 
absence of legal merit or lack of entitlement under the law and, 
therefore, must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); Sandoval v. Brown, 7 Vet. App. 7 (1994).

VA regulations provide that a recognized marriage is defined as 
one which is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place where 
the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Except as provided in Section 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran meets 
the requirements of Section 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of marriage to the 
date of the veteran's death except where there was a separation 
which was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided in 
Sec. 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another person 
of the opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  Temporary 
separations which ordinarily occur, including those caused for 
the time being through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
by mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  State laws will not control in 
determining questions of desertion; however, due weight will be 
given to findings of fact in court decisions made during the life 
of the veteran on issues subsequently involved in the application 
of this section.  38 C.F.R. § 3.53(b).

Factual Background

In a "Statement Regarding Dependents" completed in July 1947, 
the veteran indicated that he was married and had a 5 month old 
child.  On a VA Form completed by the veteran in October 1948, he 
indicated that he and the appellant were married on March 27, 
1946, but that they did not live together.  He reported that he 
had two children which were in her custody.  He stated that he 
had been married once prior to his marriage to the appellant and 
that the appellant had been previously married until that 
marriage was terminated by the death of her first spouse in 
service.

In October 1948, the RO informed the veteran and the appellant 
that in light of the fact that they were not residing together, 
additional information explaining the circumstances of the 
separation would be required.  In November 1948, the appellant 
provided a statement explaining that they were separated because 
the veteran had been sent to the United States.  In November 
1948, the RO also received a certified copy of a marriage 
contract which reflected that the veteran and the appellant were 
married on March 27, 1946.

In an affidavit dated in November 1948, the veteran swore that he 
was the spouse of the appellant and that he was living in Miami, 
Florida.  He explained that in March 1947 his employer, the Army 
Transportation Corps., transferred him to the United States and 
that he went there in order to keep his job.  He stated that he 
was therefore separated from his spouse and two minor children in 
her custody, one of which he fathered and one of which was a 
child of the appellant from a previous relationship for which he 
became the adoptive father, until he was able to raise sufficient 
funds to send for them.  

In a "Declaration as to Marital Status" received by the RO in 
September 1949, the veteran reported that he was married to the 
appellant but was not living with her.  

In a statement signed in September 1951, the appellant mentioned 
that from February 1947 when the veteran left for the United 
States, until March 1951, at which point he was still there, he 
had been sending her a monthly allowance for her and the two 
children under her care and custody.

In an affidavit signed in March 1952, the veteran indicated that 
since he began residing in the United States in 1947 he had not 
been  able to afford the expense of traveling back to the 
Philippines or transporting his family to the United States and 
explained that he and the appellant were married but were 
separated by reason of finances rather than estrangement.  He 
stated that he provided her with a monthly allowance which was 
last paid in February 1952.  In an affidavit the appellant stated 
that she had not received a monthly allowance from the veteran 
since April 1951, and had not received a payment for February 
1952.

In an affidavit dated in May 1953, the appellant reported that 
she had not heard from the veteran since April 1951.

In November 1956, the veteran, who was still living in Miami, 
Florida, completed a "Disabled Veteran's Family Status 
Questionnaire," in which he indicated that he was married to the 
appellant and that he had two children who were living in the 
Philippines with her.  He remarked that he believed his wife was 
living with another man and requested that VA investigate.  He 
also stated that he would like to get a divorce but could not 
afford it.

A death certificate reflects that the veteran died on November 
[redacted], 1960.  On a VA Form 10-2065, Funeral Arrangements and 
Authorization, it was indicated that the veteran's wife, E.S., 
wanted the veteran to be buried in Bay Pines, Florida.  There was 
no mention of the appellant on that form. 


On a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child, completed in 
November 1960, E.S. indicated that she was the veteran's widow.  
She reported that she had married the veteran in September 1942 
in Miami, Florida and was married to him until his death in 
November 1960.  She indicated that he had been previously married 
but could not provide any other information with respect to his 
reported prior marriage.  She noted that the veteran had two 
children living in the Philippines.

In January 1961, the RO also received a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or Death 
Pension by Widow or Child, from the appellant in which she 
indicated that she was the veteran's widow.  

In October 1961, the appellant sent correspondence to the RO 
stating that she did not know E.S. and that the veteran had told 
her that he was single prior to their marriage in March 1946.

In November 1961, the RO ordered a field examination in order to 
determine whether the appellant had remarried or lived with a man 
other than the veteran as his wife since February 1947, when the 
veteran and the appellant separated.

The field examination, included the deposition of the appellant, 
her daughter and several other sources.  In a deposition given in 
December 1961, R.M., the appellant's former landlady, stated that 
the appellant had lived in her house for about two years in 1958 
and 1959 as the wife of her half-brother, B.S.  She indicated 
that the couple was publicly regarded as man and wife.  A 
deposition was also received from B.S. who stated that he had 
lived with the appellant as his wife in 1958 and 1959, and that 
thereafter they separated and did not get back together.  

He indicated that the relationship was open and public, and that 
they regarded each other as husband and wife and lived with 
appellant's two children.  Several other sources also confirmed 
that the appellant and B.S. lived together as husband and wife 
during a period ranging from 1957 to 1959.

In November 1961 a deposition of the appellant's daughter was 
taken.  She indicated that the appellant was her natural mother 
and that the veteran was her adoptive father but that she did not 
know her natural father.  She also stated that she did not know 
the veteran well as she was young when she and the appellant were 
separated from him.  She stated that the appellant had not 
married anyone and had not given birth to any children since 
1947.  It was reported that the appellant publicly lived with a 
man, B.S., as his wife from approximately 1954 to 1958, and made 
no attempts to conceal that relationship.  The daughter stated 
that subsequently, the appellant lived with another man, M.L., as 
his wife although no legal marriage had taken place.  She 
reported that they were no longer living together.

In November 1961, the appellant herself testified that she 
married the veteran in 1942 and lived continuously with him until 
he left for the United Stated in February 1947, and was never 
divorced from him.  Thereafter, she stated that since 1947 she 
had not remarried or had any children.  She did testify that she 
lived as the wife of B.S. from 1954 to 1958, and of M.L., from 
1958 to 1960.  In a second deposition taken later in November 
1961, she stated that she did not start living with B.S. until 
1959 and lived with him until 1960.  

In February 1962, the appellant was advised of the denial of her 
claim for death pension or DIC benefits due to the fact that she 
did not live continuously with the veteran from the date of her 
marriage to him until the date of his death.

In May 1963, the RO received a statement from a woman, A.S., 
claiming that she had married the veteran in 1936 until they 
separated in 1939.  She indicted that the appellant had submitted 
false supporting papers in support of her claim.

In July 1963, the appellant submitted additional evidence 
consisting of several affidavits in support of her claim.  
Affidavits signed by the appellant, B.S., M.L., and two other 
sources, all asserted that the appellant did not have an amorous 
relationship with either B.S. or M.L., and did not live with 
either of them in a husband and wife relationship, and that she 
was merely a friend to both men.  

In August 1963, the RO issued to the appellant correspondence 
advising her that no change was warranted in the prior decision 
denying the claim for death benefits following consideration of 
the evidence presented.  It was explained that in 1961, in 
addition to the testimony of the appellant, the field 
investigator had also obtained the depositions of 5 people who 
testified that the appellant had lived for several years in a 
husband and wife relationship with B.S.  It was reasoned that the 
continuity of cohabitation with the veteran was considered to 
have been broken.  

In October and November 1963, several affidavits were submitted 
in support of the appellant's claim including a joint affidavit 
signed by both of the appellant's children in which they attested 
that the appellant had never lived with and had no connection to 
B.S.  In December 1963, the RO informed the appellant that the 
submitted evidence did not warrant any change in the previous 
decision. 

In 1971, the appellant requested reconsideration of her claim.  
In January 1972, the appellant was informed by the RO that her 
claim for death benefits was denied because she was not living 
with the veteran at the time of his death and had lived with two 
different men while the veteran was still alive.  Several times 
thereafter the appellant requested reconsideration of the claim 
and was advised that the claim continued to be denied.

In December 1996, the appellant claimed entitlement to non-
service connected pension benefits and DIC benefits.  A formal 
claim form for such benefits was completed in March 1997, at 
which time the appellant indicated that she was married to the 
veteran from March 1946 until his death in November 1960, and 
that she lived continuously with the veteran from the date of 
their marriage until the date of his death. 

In a July 1997 administrative decision, the RO determined that 
the marriage which took place between the appellant and the 
veteran in March 1946 may be deemed valid as she was unaware that 
the veteran had previously been married.  It was also determined 
that the appellant and the veteran did not continuously cohabit 
from the date of their marriage until the date of his death.  
That determination was appealed.

A field examination report dated in May 1998 did not yield any 
significant information regarding the appellant's relationship 
with the veteran.  Although several witnesses were contacted, 
they knew little of that relationship and the appellant herself 
was not interviewed as she could not be located.

A deposition of the appellant was taken in July 1998.  She 
testified that following her marriage to the veteran in 1946, he 
left for the United States for treatment of his lung condition, 
and that she was supposed to follow him there.  She stated that 
after the veteran left, he financially supported her and wrote to 
her to come to the United States.  

She testified that she did not go to the United States because 
she was unschooled and did not know how to fill out a passport 
application, and because her family did not want her to go.  She 
stated that she lived with B.S. from 1954 to 1958 and that the 
relationship then terminated.  She stated that the veteran was 
not aware of that relationship or the relationship with M.L.  

She indicated that she and the veteran kept in contact through 
correspondence until his death in 1960, and that she did not 
remarry after his death.  In July 1998, the appellant's daughter 
was also interviewed but stated that she could not tell much 
about her mother's amorous relationships because she was too 
young.

In a supplemental administrative decision issued in January 1999, 
the RO determined that the marriage of the veteran and the 
appellant was deemed valid, but that the requirement of 
continuous cohabitation from the date of marriage to the date of 
the veteran's death had not been shown.  

Analysis

As previously noted, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of Sec. 3.1(j) and who was the spouse of the veteran at the time 
of the veteran's death and, in relevant part, who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse.  38 C.F.R. § 3.50.

A review of the record shows that in March 1946, the veteran and 
appellant entered into a ceremonious marriage as required by 38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  However, the credible and 
persuasive evidence of record does not show that the appellant 
lived with the veteran continuously from the date of their 
marriage in March 1946, to the date of the veteran's death in 
November 1960, or that their separation was due solely to the 
misconduct of, or procured by, the veteran.  38 C.F.R. § 3.53.  



The evidence shows that the veteran and the appellant were 
married in March 1946 in the Philippines, and that in February 
1947, the veteran was transferred for employment purposes to the 
United States while the appellant stayed in the Philippines.  The 
credible and persuasive evidence of record also shows that after 
February 1947, the appellant and veteran did not ever reunite or 
live together in either the Philippines or the United States.  In 
fact, the evidence shows that in the interim between 1947 and 
1960, while still married to, but separated from the veteran, the 
appellant lived with two different men in the Philippines.  

The appellant and several other sources testified that she lived 
with two different men, B.S. and M.L., during two separate 
periods of time during the 1950's through 1960, and that in both 
instances, she behaved as, and was publicly considered to be, the 
spouse of those men.

Furthermore, the credible and persuasive evidence does not show 
that the separation of the appellant and the veteran, was due to 
the misconduct of, or procured by, the veteran without the fault 
of the appellant.  38 C.F.R. § 3.53.  In 1998, the appellant 
testified that during her marriage to the veteran he wrote to her 
and asked her to come to the United States.  In addition, the 
evidence shows that from 1947 forward, the veteran sent financial 
support to the appellant in the Philippines.  

Although it appears that the veteran attempted to unite the 
family in the Unites States, the appellant made no effort to do 
so.  The evidence suggests that the veteran had the financial 
means and the desire to unite the family consisting of the 
appellant and two children in the United States as the record 
reflects that he sent a significant amount of financial support 
to the appellant after February 1947; however, that money was 
never used by the appellant to move the family to the United 
States.  



Furthermore, the evidence indicates that the separation was also 
due to pressure from the appellant's family to stay in the 
Philippines, as well as extra-marital relationships which the 
appellant had in the Philippines while the veteran was in the 
United States. 

The Board acknowledges that VA regulation provides that if the 
evidence establishes that the separation was by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the veteran, 
the continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b).  

However, in this case, the evidence shows that the separation of 
the appellant and the veteran was not a temporary separation 
which might ordinarily occur in relations.  38 C.F.R. § 3.53(a).  
In this case, the married parties were separated for 13 years and 
as explained herein, the record does not establish that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on the 
part of the surviving spouse to desert the veteran. 

In view of the foregoing, the Board concludes that the appellant 
has failed to submit credible and persuasive evidence 
demonstrating that she and the veteran continuously cohabited 
from the date of marriage to the date of the veteran's death, or 
that their separation was due solely to the misconduct of, or 
procured by, the veteran without the fault of the appellant.  38 
C.F.R. § 3.53.  As such, the evidence is against the appellant's 
claim for entitlement to VA recognition as the surviving spouse 
of the veteran, and the claim is denied due to the lack of 
entitlement under VA law. 38 U.S.C.A. §§ 101(3), 5107, 7104(c); 
Aguilar, 2 Vet. App. 21; 38 C.F.R. § 3.50.


ORDER

The appellant may not be recognized as the veteran's surviving 
spouse for VA purposes.  The benefit sought on appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

